July 14, 2016




                                 JUDGMENT

                 The Fourteenth Court of Appeals
IN THE MATTER OF THE MARRIAGE OF STEVEN W. ARD AND MARSHA
                       ARD-PHILLIPS

NO. 14-14-00808-CV

                     ________________________________

      This cause, an appeal from the final divorce decree signed August 29, 2014,
was heard on the transcript of the record. We have inspected the record and find
no error in the judgment. We order the judgment of the court below AFFIRMED.

      We order appellant Marsha Ard-Phillips to pay all costs incurred in this
appeal.

      We further order this decision certified below for observance.